t c memo united_states tax_court john boreta petitioner v commissioner of internal revenue respondent docket no filed date held petitioner did not adequately disclose on his federal_income_tax return relevant facts regarding the tax treatment of a claimed business_interest expense deduction petitioner is liable for an addition_to_tax under sec_6661 i r c walter b thurmond and charles b koerth for petitioner allan d hill for respondent memorandum opinion swift judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax under sec_6653 and sec_6661 in the amounts of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the only issue remaining for decision is whether petitioner adequately disclosed on his federal_income_tax return relevant facts regarding the tax treatment of a claimed business_interest expense deduction background this case has been submitted for decision fully stipulated pursuant to rule when the petition was filed petitioner resided in houston texas on schedule c profit or loss from business or profession of petitioner’s federal_income_tax return petitioner claimed a business_interest expense deduction of dollar_figure and petitioner described his business solely by reference to principal business code other real_estate insurance and financial activities other than listing the dollar_figure amount on schedule c on his federal_income_tax return petitioner made no special disclosure with regard to the above claimed interest_expense_deduction on audit respondent disallowed the dollar_figure claimed interest_expense_deduction respondent also determined additions to tax under sec_6653 for negligence and for substantial_understatement of tax petitioner has conceded the disallowance of the dollar_figure claimed interest_expense_deduction and the addition_to_tax under sec_6653 discussion under sec_6661 a substantial_understatement of tax occurs where the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return the amount of the addition_to_tax is equal to percent of any underpayment attributable to the substantial_understatement sec_6661 the understatement may be eliminated if substantial_authority existed for the claimed tax treatment of the item to which the addition_to_tax relates or if relevant facts regarding the taxpayer’s treatment of the item were adequately disclosed by the taxpayer on the tax_return or in a statement attached to the return sec_6661 sec_1 a income_tax regs the adequate_disclosure standard will be treated as satisfied where a taxpayer provides information on the tax_return that reasonably may be expected to apprise the internal_revenue_service of the identity of the item its amount and the nature of the potential controversy concerning the item sec_1 b income_tax regs for purposes of sec_6661 merely listing items such as income expenses and depreciation on a tax_return generally is treated by the courts as not constituting sufficient disclosure of the nature of the potential controversy concerning the item 942_f2d_444 7th cir affg 94_tc_96 schirmer v commissioner 89_tc_277 respondent in revproc_89_11 1989_1_cb_797 provides a safe_harbor exception under which the listing of certain types of items on an income_tax return will be deemed adequate_disclosure for purposes of sec_6661 business_interest expense however does not qualify as one of the items under the safe_harbor exception under the adequate_disclosure standard of sec_6661 greater disclosure is required than the disclosure required under sec_6501 staff of joint comm on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print the disclosure standard under sec_6501 has been held to require only an adequate clue to enable respondent to identify and investigate the item 64_tc_460 citing 357_us_28 petitioner argues that by listing on his income_tax return the dollar_figure claimed interest_expense_deduction and because the deduction was the second largest deduction on the income_tax return petitioner should be treated as having adequately disclosed pursuant to sec_6661 the potential controversy regarding allowability of the claimed interest_expense_deduction respondent argues that because petitioner on his federal_income_tax return did not adequately describe the nature of his business and did not name the creditor to whom the interest was allegedly paid petitioner did not adequately disclose relevant facts regarding the tax treatment of the claimed interest_expense_deduction we agree with respondent as we have indicated business_interest expense does not qualify under the safe_harbor exception of revproc_89_11 therefore listing the dollar_figure claimed business_interest expense on the tax_return does not by virtue of the revenue_procedure constitute adequate_disclosure under sec_6661 the information provided on petitioner's income_tax return did not adequately identify the nature of petitioner's business nor did it adequately identify the potential controversy regarding allowability of the claimed interest_expense_deduction we conclude that petitioner has failed to provide adequate_disclosure for purposes of sec_6661 and we sustain respondent’s determination of the addition_to_tax under sec_6661 prior to submission of this case for decision petitioner filed a motion for partial summary_judgment because the issues raised therein have been decided in this opinion petitioner’s motion for partial summary_judgment will be denied as moot to reflect the foregoing petitioner’s motion for partial summary_judgment will be denied as moot and decision will be entered for respondent
